Citation Nr: 0724751	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-27 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder to 
include as secondary to herbicide exposure in Vietnam.

2.  Entitlement to service connection for a psychiatric 
condition to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a June 2003 decision by the RO.

The issue of entitlement to service connection for a 
psychiatric disorder to include PTSD is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's skin disorders were first manifested many years 
after military service and have not been linked to his period 
of service.


CONCLUSION OF LAW

The veteran's skin disorders are not attributable to disease 
or injury incurred in or aggravated by active military 
service; seborrheic keratoses of the hands, seborrheic 
dermatitis of the scalp, folliculitis, tinea pedis, foot 
fungus, psoriasis, and onychomycosis may not be presumed to 
have been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307; 3.309(a), (e) (2006).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claim for service 
connection for a skin condition to include as secondary to 
herbicide exposure in Vietnam, a VCAA notice letter was sent 
in February 2003, prior to the RO's June 2003 decision.  That 
letter informed the veteran of the evidence necessary to 
establish service connection.  He was notified of his and 
VA's respective duties for obtaining evidence.  He was asked 
to send information describing additional evidence for VA to 
obtain, or to send the evidence himself.  

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, those questions are not before the Board currently.  
Indeed, as set forth below, the Board has determined that the 
claim of service connection must be denied.  Consequently, no 
rating and no effective date will be assigned.  Under the 
circumstances, the Board finds that the notice was sufficient 
for purposes of deciding the present appeal. 

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  The veteran has not identified 
and/or provided releases for any other relevant evidence that 
exists and can be procured.  Therefore, no further 
development action is warranted.

The Board notes that, the veteran has not been afforded a 
Compensation & Pension (C&P) examination in connection with 
his claim.  Under 38 C.F.R. § 3.159(c)(4) (2006), VA will 
provide a medical examination or opinion if the information 
and evidence of record does not contain sufficient medical 
evidence for VA to make a decision on the claim but: 1) 
contains competent lay or medical evidence that the claimant 
has a current diagnosed disability, or persistent or 
recurring symptoms of disability; 2) establishes that the 
veteran suffered an event, injury, or disease in service; and 
3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  See 38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).  Here, the veteran's private and VA 
medical treatment records established that after service he 
had been treated for seborrheic keratoses of the hands, 
seborrheic dermatitis of the scalp, folliculitis, tinea 
pedis, foot fungus, psoriasis, and onychomycosis.  He served 
in Vietnam, and is presumed to have been exposed to 
herbicides there.  However, none of the veteran's medical 
records contained any opinion about the etiology of his skin 
conditions.  There has been no indication that any of the 
veteran's skin disorders were caused by his exposure to 
herbicides during service in Vietnam.  Moreover, as more 
fully discussed below, the veteran's skin disorders are not 
included in the listing of types of diseases that VA presumes 
are caused by exposure to herbicides.  See 38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e) (2006).

For the foregoing reasons, the Board finds that a C&P 
examination is not needed in order to arrive at a decision in 
this case.  No further development action is warranted.

II.  The Merits of the Veteran's Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  Service 
connection for certain diseases may be established on a 
presumptive basis by showing that the disease was manifest to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. §§ 1101(3), 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In addition, under 38 C.F.R. § 3.307(a)(6), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, is presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to the contrary.  Id. 
§ 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform disease consistent with chloracne; Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes); Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2006).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (2006).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.
See Diseases Not Associated With Exposure to Certain 
Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542,
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude a 
claimant from establishing service connection with proof of 
direct causation, a task "which includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

In this case, the veteran contends that his various skin 
disorders were caused by his exposure to herbicides during 
service in Vietnam.  The record shows that the veteran served 
in the United States Navy from June 1965 to June 1967.  His 
service personnel and medical records show that the veteran 
did serve a very brief tour of duty in Vietnam.  He departed 
the United States on January 4, 1967, and reported at his 
duty station in Vietnam on January 14, 1967.  His military 
occupational specialty (MOS) was that of a hospital corpsman, 
medical field service technician.  As of January 14, 1967, he 
was authorized to wear the Vietnamese Service Medal with the 
Fleet Marine Force Combat Operations Insignia.  On January 
17, 1967, the veteran was admitted to the psychiatric service 
aboard the hospital ship USS Repose for having attempted 
suicide with an overdose of Darvon.  (Therefore, based on the 
veteran's service records, he was in Vietnam for about 3 days 
before being transferred to a hospital ship.)  

The veteran's service medical records are completely negative 
for treatment of any skin condition.  Post-service private 
medical records show that he was first treated for a skin 
disorder in 1994.  Treatment records from Dr. J.E.R. for the 
period from March 1994 to June 2000 show treatment for a foot 
fungus.  Treatment records from Dr. M.J.P for the period from 
August 1998 to August 1999 show treatment for onychomycosis 
and tinea pedis.  Treatment records from Commonwealth 
Dermatology for the period from December 1999 to January 2003 
show treatment for seborrheic keratoses of the hands, 
seborrheic dermatitis of the scalp, folliculitis, tinea 
pedis, and onychomycosis.  VA treatment records in July 2003 
show that the veteran had a macular reddened rash at the 
beltline diagnosed as psoriasis.  None of this evidence, 
however, suggests a relationship between any diagnosed skin 
disorder and service, to include exposure to herbicides.  

It is clear that the presumptive provisions of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.309(e) cannot be relied upon by the 
veteran to establish service connection for the cause his 
various skin disorders.  Simply put, none of those skin 
disorders is a disease that is presumed under the law to be 
associated with exposure to herbicides.  As a result, if 
service connection is to be granted, it must be done on the 
basis of evidence establishing direct relationship between 
current disability and military service.  See Combee, supra.

The Board finds, however, that the preponderance of the 
evidence is against the claim for service connection on a 
direct basis.  Even given the presumption that the veteran 
was exposed to herbicides during service, there is no 
evidentiary basis for concluding that any of his skin 
disorders can be attributed to such exposure.  As noted 
above, no link between any of his various skin disorders and 
military service has been demonstrated by competent medical 
authority that is specific to his case.  The Board also notes 
that the veteran did not seek treatment for any skin disorder 
until many years after service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability);

ORDER

Service connection for a skin disorder to include as 
secondary to herbicide exposure in Vietnam is denied.  


REMAND

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f).  An amendment to 38 C.F.R. § 3.304(f), which became 
effective May 7, 2002 (during the course of the veteran's 
appeal), which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the three 
criteria noted above, and is inapplicable to the claim on 
appeal.  See 38 C.F.R. § 3.304(f)(3) (2006).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); see also Moran v. Principi, 17 Vet. App. 149 (2003).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required--provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

Inasmuch as the veteran was awarded the Vietnamese Service 
Medal with the Fleet Marine Force Combat Operations Insignia, 
his combat service is conceded, even though, as noted above, 
his tour of service in Vietnam was brief.  There remains the 
issue that the veteran's reported stressor(s) must have been 
combat related and that, as noted above, his testimony is 
found to be "satisfactory," i.e., credible and "consistent 
with circumstances, conditions or hardships of service."

In the present case, the veteran reported in his March 2003 
stressor statement that his PTSD stressor was the fact that 
he was assigned to the First Marine Division, Company C, 
which was an infantry unit even though he was in the Navy.  
He complained that he was a Navy medic assigned to the 
Marines at Chu Lai, Vietnam.  The veteran also reported to 
the VA examiner at his May 2003 PTSD examination that, when 
he enlisted in the Navy, he envisioned "watching the Vietnam 
War from a ship," and not becoming a medic assigned to help 
the Marine Corps in the field.  The Board notes that the 
veteran's expressed fear of combat does not constitute a 
valid stressor for a diagnosis of PTSD.

In his March 2003 stressor statement, the veteran also 
reported two stressor incidents that he contends were combat 
related.  For the first stressor incident, the veteran 
reported that, during December 1966, when he was on patrol 
outside of Chu Lai in charge of treating wounded soldiers, he 
saw a soldier with his head separated from his body.  The 
second stressor incident reported by the veteran involved a 
soldier named C.S. who was killed in action by stepping on a 
mine outside of Chu Lai during January 1967.  The veteran did 
not state how he was involved in, and affected by, this 
incident, i.e. whether C.S. was a friend who was killed, 
whether he was merely a witness to the event, or whether he 
was called upon to treat the soldier's wounds before he died, 
etc.  The veteran also stated that he had been assigned to 
the First Marines, Company C, from December 1, 1966 to 
February 1, 1967.  Even allowing for the pass of time and 
lapse of memory, the veteran's statements do not coordinate 
with the fact that his service personnel and medical records 
show that he did not leave the United States for Vietnam 
until January 4, 1967, that he did not arrive at his assigned 
unit in Vietnam until January 14, 1967, that he attempted 
suicide on January 17, 1967, and that he was then 
hospitalized until his discharge in June 1967.  These facts 
allow a 3 day period for the veteran to have become 
acclimated to his new unit and to have been engaged in 
combat.

The VA psychologist, in his report of the veteran's May 2003 
PTSD examination, noted that the RO's instructions included 
the statement that "the stressor has been conceded," so 
therefore he concluded that it was not necessary to complete 
a psychological trauma history.  The examiner concluded that 
the veteran's symptoms did not appear to meet the full 
criteria for a diagnosis of PTSD at that time.  He diagnosed 
the veteran with anxiety disorder and personality disorder.  
He noted that the veteran's symptoms of anxiety and 
depression had significantly lessened over the years 
partially as a result of medication and psychotherapy.  He 
opined that there was no clear indication that marital and/or 
employment problems were a direct result of his military 
experience.

The Board notes that, based on the above discussion of the 
veteran's claimed stressors, a psychological trauma history 
is needed in order to further assess whether the veteran's 
claimed stressors are combat related and credible.  
Additionally, inasmuch as in his July 2003 NOD the veteran 
amended his claim of service connection for PTSD to include 
anxiety and major depression, an opinion is needed on the 
whether the veteran currently suffers from major depression, 
and the likelihood of whether the veteran's current anxiety 
disorder and/or major depression is related to his active 
military service.

The VA psychologist also noted that the records showed that 
the veteran had been treated by a private psychiatrist, Dr. 
R.B.W., for eight years (the record shows since December 
1993), that Dr. R.B.W. had considered diagnoses of PTSD and 
bi-polar disorder, and that it was not clear if he had ever 
reached a decision.  Subsequent to this examination, during 
March 2004, Dr. R.B.W. sent a handwritten note for the record 
in which he stated that the veteran did have a diagnosis of 
PTSD which stemmed from his military service in Vietnam.  
After the veteran's appeal was certified to the Board in 
September 2004, additional evidence was received from the 
veteran's representative (who also waived review of the 
additional evidence by the RO).  Included in this evidence 
was another handwritten note from Dr. R.B.W. dated in 
November 2005.  He noted that the veteran had received a 
diagnosis for depression as well as PTSD, that the veteran 
was a medic in the Navy during the Vietnam War, and that the 
veteran was exposed to several traumatic experiences.  He 
noted that the veteran continued to deal with related 
symptoms including anxiety, depression, intrusive memories, 
and impaired sleep.  

Also included in the new evidence was an October 2001 
typewritten letter from Dr. R.B.W. that had not before been 
entered in the record.  He stated that the veteran had 
received treatment for depression as well as symptoms 
consistent with PTSD.  He served as a medic in the Navy in 
Vietnam and was exposed to several traumatic experiences.  He 
continues to deal with related symptoms including nightmares, 
intrusive memories, flashbacks, emotional numbing, 
depression, and anxiety.  He has associated mood swings as 
well as other symptoms including social isolation, guilt 
feelings, and startle response.  Additionally, recent events 
regarding terrorist activities and war activities have flared 
up his symptoms.  All of the above has complicated his 
ability to maintain full time employment.  It is my opinion 
that (the veteran) suffers from PTSD and there has been 
disability associated with this illness.

Based on the foregoing, a remand is necessary in order to 
provide the veteran with another PTSD examination that 
considers the new evidence from Dr. R.B.W. that the first 
examiner did not have available to him, to further inquire 
into the veteran's claimed stressors, to obtain an opinion as 
to whether the veteran currently suffers from major 
depression, to obtain an opinion as to the likelihood that 
the veteran's anxiety disorder, major depression (if 
diagnosed), and/or PTSD (if diagnosed) are related to his 
active military service.          

Accordingly, this matter is hereby REMANDED to the RO 
via the AMC for the following actions:

1.	Send the veteran a letter that complies 
with the United States Court of Appeals 
for Veterans Claims decision in the case 
of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ask the veteran to 
identify, and provide releases for any 
additional, relevant private treatment 
records that he wants VA to help him 
obtain.  Specifically ask the veteran for 
a release to obtain up-to-date records 
from Dr. R.B.W. from October 21, 2002 to 
the present time.  Also ask the veteran 
to provide another stressor statement 
that provides more detailed information 
about how any claimed stressor incidents 
in Vietnam were combat related.  If the 
veteran provides appropriate releases, 
assist him in obtaining the records 
identified, following the procedures in 
38 C.F.R. § 3.159 (2006).  The materials 
obtained, if any, should be associated 
with the claims file.

2.	Obtain up-to date treatment records from 
the Lexington VAMC from January 30, 2003 
to the present time.  The materials 
obtained, if any, should be associated 
with the claims file.

3.	After the foregoing development is 
completed, schedule the veteran for an 
examination with a VA psychiatrist.  The 
claims file must be forwarded for review, 
and the examiner's report must 
specifically note that the claims file 
was reviewed in connection with the 
examination.   A complete DSM-IV analysis 
of any psychological disorders is needed, 
including a detailed psychological trauma 
history.  Opinion(s) should be provided 
as to the likelihood that any diagnosed 
psychological disorder, including but not 
limited to PTSD and major depression (if 
either is diagnosed), is related to the 
veteran's active military service.  A 
detailed rationale must be provided for 
each opinion. 

4.	After undertaking any other development 
deemed appropriate, the AMC should 
consider the issues on appeal in light of 
all information or evidence received.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal. 

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006). 



________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006). 

             


 Department of Veterans Affairs


